Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

37 C.F.R. § 1.84
The replacement drawings filed 09 November, 2018, have been reviewed and are acceptable.

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 09 November, 2018. Claims 1-19 were canceled without prejudice or disclaimer and new claims 20-23 submitted. Claims 20-23 have been examined and appear to be free of the prior art of record and are allowable.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: STABLE RECOMBINANT MVA VECTORS COMPRISING MODIFIED RSV GENES WITH REDUCED INTRAMOLECULAR RECOMBINATORIAL ACTIVITY.



	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: This application is CON of U.S. Application No. 15/399,588 (now U.S. Patent No. 10,072,274) which is a CON of U.S. Application 14/641,449 (now U.S. Patent No. 9,540,660), which is a CON of U.S. Application No. 13/123,605 (now U.S. Patent No. 8,999,637). The subject matter in the instant application is patentably distinct from the allowed subject matter in the parent applications. The claimed invention is directed toward a recombinant modified vaccinia Ankara (MVA) virus vector that stably encodes homologous sequences, the vector comprising: first and second nucleotide sequences of at least 1500 nucleotides each, each coding for at least 500 amino acids, wherein at least 150 continuous amino acids encoded by each of the two nucleotide sequences have at least 75% amino acid identity; wherein at least one of the first and second nucleotides has at least 400 substituted nucleotides and wherein the substituted nucleotides do not alter the identical amino acids encoded by said two nucleotide sequences; and wherein the first and second nucleotide sequences differ by at least 400 nucleotides; and wherein the first and second nucleotides share stretches of identity of no more than 9 contiguous nucleotides; and wherein the first and second nucleotide sequences each encode a RSV protein. Preferred embodiments utilize sequences encoding the full-length RSV F protein or a truncated form thereof (see SEQ ID NOS.: 1-4). It has been well-documented in the prior art that vaccinia virus vectors carrying inserts encoding two similar sequences suffer from intramolecular recombination (Gritz et al., 1990). These events can abrogate the coding potential of the original inserts leading 
The amended claims accurately define the Applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written description. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by 
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
28 August, 2021